ORDER
RAFAEL M. PANTOJA, of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1985, having been ordered to show cause on October 24, 1994, why this Court’s Order of temporary suspension should not be continued pending the disposition of ethics proceedings against him, and respondent having failed to appear on the return date of the Order to Show Cause;
It is Ordered that the suspension of RAFAEL M. PANTOJA continue pending further Order of this Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that the Office of Attorney Ethics take such protective action pursuant to Rule l:20-ll(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by RAFAEL M. PANTOJA, which funds were restrained from disbursement by this Court’s Order of September 27, 1994.